Case 2:20-cv-00012-JRS-MJD Document 68 Filed 04/09/21 Page 1 of 2 PageID #: 777
                                                                       FILED
                                                                      04/09/2021
                                                                 U.S. DISTRICT COURT
                                                              SOUTHERN DISTRICT OF INDIANA
                                                                 Roger A.G. Sharpe, Clerk
Case 2:20-cv-00012-JRS-MJD Document 68 Filed 04/09/21 Page 2 of 2 PageID #: 778
